Citation Nr: 0119268	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  97-28 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a back disability.

2.  Entitlement to service connection for claimed residuals 
of left lower leg injury.

3.  Entitlement to service connection for temporomandibular 
joint (TMJ) disease.

4.  Entitlement to an initial disability rating in excess of 
10 percent for sinusitis, status post septoplasty for 
deviated nasal septum.

5.  Entitlement to an initial disability rating in excess of 
0 percent for residuals of a right leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1976 to 
September 1981.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied claims for service 
connection for a back injury, a left lower leg injury, and 
TMJ disease.  That rating also granted service connection for 
a right lower leg injury and for sinusitis and assigned 
noncompensable disability evaluations for both.  By hearing 
officer decision and subsequent rating decision dated in 
December 1997, an increased rating, to 10 percent, was 
granted for sinusitis, effective from the beginning of the 
appeal period.  Since this claim has not been withdrawn, an 
increased rating above 10 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).

The Board notes that the appellant perfected an appeal as to 
a claim for entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324.  However, the Board will not address this 
issue as it was rendered moot in December 1997 by the grant 
of a compensable rating for sinusitis, effective from the 
beginning of the appeal period.


REMAND

This case was remanded by the Board in February 1999 to give 
the appellant the opportunity to testify at a Travel Board 
hearing.  The record on appeal reflects that the appellant 
failed to report for the Travel Board hearing scheduled on 
June 14, 2001.  There is no evidence of record, as advanced 
by the appellant or his representative, explaining the 
circumstances surrounding his failure to report for this 
hearing.  However, he was not afforded the requisite proper 
notice of the Travel Board hearing.  

Documents in the file indicate that the appellant's mailing 
address recently changed.  The VA contacted the appellant's 
bank in October 2000 and requested that the bank furnish the 
VA with the appellant's current mailing address.  On November 
13, 2000, as shown by the date stamp, the RO received the 
response with the appellant's new address from the 
appellant's bank.  Hence, as of that date, the RO was on 
record notice of a change in address, despite the appellant's 
apparent failure to apprise the VA of his new address.

Notwithstanding this information, the record reflects that 
the notice letter advising the appellant of the scheduled 
June 2001 Travel Board hearing, which was mailed on May 7, 
2001, was mailed to his old address.  Although there is no 
evidence that the May 2001 letter was returned to the RO by 
the United States Postal Service as undeliverable, the Board 
notes that an October 2000 letter sent to the old address was 
returned as undeliverable.  Thus, it is doubtful he ever 
received the May 7, 2001, notice letter advising him to 
report for the Travel Board hearing scheduled on June 14, 
2001.  In view of these facts, the appellant should be 
afforded another opportunity to appear at a Travel Board 
hearing in connection with this appeal.  Prior to scheduling 
this hearing, the RO should ascertain his current address for 
receipt of mail.

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO is requested re-schedule the 
appellant for a Travel Board hearing to 
be held at the RO.  The appellant and his 
representative should be provided 
adequate notice of the date, time, and 
place of said hearing. A transcript of 
the hearing, if held, should be made part 
of the record.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



